DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Objection to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.  .       The drawing(s) filed on 09/28/2020 is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted or 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 objected to by the Examiner.

          The drawings are objected to because in Fig. 3 the numeral reference for the top end of the first flat area (20) should be changed to “11” to be consistent with the description at page 7, line 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 


Allowable Subject Matter
5.        Claims 1-12 are allowed.
6.       The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed for the reason that prior art of record do not teach or suggest the claimed thermal printing mechanism comprising the limitations:
        a printer chassis (1), comprising a first flat area (20) for mounting of a thermal printhead , comprising a dotline (22), the first flat area (20) having two opposite ends parallel to the printhead dotline], a top end  and a bottom end , 
             at least one reinforcing element for the first flat area  of the printer chassis , substantially parallel to the thermal printhead dotline 
,   said at least one reinforcing element  beinq arranged at the bottom end  of the first flat area  where the printer chassis has at least one fold forming a second flat area  parallel to the first flat area .  

 As seen in Fig. 17 of EP 3095608, the chassis (20) comprising a first flat area for mounting of a thermal printhead (2)  comprising a dotline (14), the first flat area having two opposite ends parallel to the printhead dotline, a top end  and a bottom end .

There is no teaching or suggestion of the equivalent of the claim limitation :
             at least one reinforcing element for the first flat area  of the printer chassis , substantially parallel to the thermal printhead dotline 
,   said at least one reinforcing element  beinq arranged at the bottom end  of the first flat area  where the printer chassis has at least one fold forming a second flat area  parallel to the first flat area .  

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3095608 discloses a thermal printing mechanism comprising:
          a printer chassis (1), comprising a first flat area (20) for mounting of a thermal printhead (2) comprising a dotline (14), the first flat area  having two opposite ends parallel to the printhead dotline , a top end  and a bottom end , 

          a motor  for putting in rotation a platen roller, 
          a flexible circuit cable electrically connected to the thermal printhead: 
             a platen roller  to put in pressure thermal paper against the thermal printhead dotline , 
             two lateral pressure means  to urge the platen roller against the thermal printhead,
As seen in Fig. 17 of EP 3095608, the chassis (20) comprising a first flat area for mounting of a thermal printhead (2)  comprising a dotline (14), the first flat area having two opposite ends parallel to the printhead dotline, a top end  and a bottom end .

There is no teaching or suggestion of the equivalent of the claim limitation :
             at least one reinforcing element for the first flat area  of the printer chassis , substantially parallel to the thermal printhead dotline 
,   said at least one reinforcing element  beinq arranged at the bottom end  of the first flat area  where the printer chassis has at least one fold forming a second flat area  parallel to the first flat area .  


    PNG
    media_image3.png
    721
    725
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853